Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00765-CR

                                          IN RE Alula F. HAGOS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: November 13, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 29, 2019, relator filed a pro se petition for writ of mandamus requesting

immediate release from confinement. Relator is represented by trial counsel below; therefore,

relator is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim.

App. 1995). The absence of a right to hybrid representation means relator’s pro se mandamus

petition will be treated as presenting nothing for this court’s review. See id.; see also Gray v.

Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s pro se petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

Do not publish



1
 This proceeding arises out of Cause No. 2019-CR-9097, styled The State of Texas v. Alula F. Hagos, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Velia J. Meza presiding.